                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

PAMELA TERRY,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )              No. 4:18-cv-1772-RWS
                                                  )
ST. LOUIS PUBLIC SCHOOLS,                         )
                                                  )
               Defendant.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff Pamela Terry’s Motion for leave to proceed in

forma pauperis. Upon consideration of the motion and the financial information provided

therein, the Court finds that plaintiff is financially unable to pay any portion of the filing fee, and

will therefore grant plaintiff leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915(a).

       Therefore,

       IT IS HEREBY ORDERED that plaintiff Pamela Terry’s Motion to Proceed In Forma

Pauperis (Docket No. 2) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk is directed to issue process or cause

process to issue upon the complaint.

       Dated this 23rd day of October.




                                                   RODNEY W. SIPPEL
                                                   UNITED STATES DISTRICT JUDGE
